Case 9:19-bk-10693-DS   Doc 8 Filed 05/06/19 Entered 05/06/19 14:11:37   Desc
                         Main Document    Page 1 of 7
Case 9:19-bk-10693-DS   Doc 8 Filed 05/06/19 Entered 05/06/19 14:11:37   Desc
                         Main Document    Page 2 of 7
Case 9:19-bk-10693-DS   Doc 8 Filed 05/06/19 Entered 05/06/19 14:11:37   Desc
                         Main Document    Page 3 of 7
Case 9:19-bk-10693-DS   Doc 8 Filed 05/06/19 Entered 05/06/19 14:11:37   Desc
                         Main Document    Page 4 of 7
Case 9:19-bk-10693-DS   Doc 8 Filed 05/06/19 Entered 05/06/19 14:11:37   Desc
                         Main Document    Page 5 of 7
Case 9:19-bk-10693-DS   Doc 8 Filed 05/06/19 Entered 05/06/19 14:11:37   Desc
                         Main Document    Page 6 of 7
Case 9:19-bk-10693-DS   Doc 8 Filed 05/06/19 Entered 05/06/19 14:11:37   Desc
                         Main Document    Page 7 of 7
